Entered: October 1st, 2019
                                 Case 19-00257               Doc 20         Filed 10/01/19            Page 1 of 25
Signed: September 30th, 2019

DENIED
The motion is denied as moot because an amended complaint was filed.




                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF MARYLAND

                      IN RE: JEFFREY D. RATHELL, SR.                *       CASE NO.: 19-15056-TJC
                                                                    *
                                                     DEBTOR         *       CHAPTER 7


                      THE RESIDUARY TRUST
                      U/W CHARLES R. RATHELL, JR.

                              PLAINTIFF
                                                          *
                                                          *
                                                          *
                                                                               D
                                                          * ADVERSARY CASE NO.: 19-00257
                                                             IE
                                                          *
                             V.                           *
                                                          *
                      JEFFREY D. RATHELL, SR.             *
                                                          *
                      and                                 *
                                   EN

                                                          *
                      RATHELL FARM EQUIPMENT              *
                      COMPANY, INC.                       *
                                                          *
                      and                                 *
                                                          *
                      RATHELL SALES & SERVICE, LLC        *
                                                          *
                             DEFENDANTS                   *
                     D


                       _____________________________________________________________________________


                                                        MOTION TO DISMISS
                                             COMPLAINT OBJECTING TO DISCHARGE OF DEBT

                                 Jeffrey D. Rathell, Sr., Debtor and Defendant, by his counsel, L. Jeanette Rice, of Walsh,

                        Becker & Rice, files this Motion to Dismiss Complaint Objecting to Discharge of Debt (“the

                        Complaint”) and states as follows:

                                                         PRELIMINARY STATEMENT

                               This Motion is filed pursuant to Rule 7012 of the Federal Rules of Bankruptcy Procedure and Rule

                      12 of the Federal Rules of Civil Procedure. Under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

                      a defendant can move to dismiss a case when, assuming the facts as pled are true and construing all



                                                                           1
            Case 19-00257               Doc 20          Filed 10/01/19              Page 2 of 25




inferences in favor of the plaintiff, the complaint does not state a claim upon which the court can grant

relief. Vitol, S.A. v. Primerose Shipping Co. Ltd., 708 F.3d 527, 539 (4th Cir. 2013). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d




                                                           D
868 (2009) (internal quotation marks omitted). The standard requires “more than a sheer possibility that a

defendant has acted unlawfully” Id. A plaintiff is required “to articulate facts, when accepted as true, that
                                        IE
‘show’ that the plaintiff has stated a claim entitling him to relief, i.e., the ‘plausibility’ of ‘entitlement to

relief.’” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting Twombly, 550 U.S. at 557).

          The Complaint fails to state a claim upon which relief may be granted under 11 U.S.C. 523(a)(4),
              EN

and 11 U.S.C. 523(a)(6) and should be dismissed.

                                              ARGUMENT

    I.        RATHELL FARM EQUIPMENT COMPANY, INC. AND RATHELL SALES &
              SERVICES, LLC ARE NOT DEBTORS IN THIS BANKRUPTCY CASE AND
              THEY MUST BE DISMISSED AS DEFENDANTS

         The Plaintiff names as defendants in this adversary proceeding objecting to discharge of a debt,
D



Rathell Farm Equipment Company, Inc. and Rathell Sales & Service, LLC. Both are duly

incorporated entities. Neither entity is a debtor in a bankruptcy case. This court has no jurisdiction to

determine the dischargeability of debts for third parties who are not debtors in a bankruptcy case. The

discharge provisions stated in 11 U.S.C. § 523 apply exclusively to debtors in bankruptcy cases and

can in no way be construed to apply to these two corporate entities who have not filed a bankruptcy

case seeking to have a debt owed to the Plaintiff discharged.

    II.       COUNT ONE MUST BE DISMISSED FOR FAILURE TO STATE A CLAIM
              UPON WHICH RELIEF MAY BE GRANTED

          a. The Plaintiff fails to state a claim for relief under 11 U.S.C. § 523(a)(4)

          The Plaintiff fails to state a claim upon which relief may be granted under 11 U.S.C. §


                                                       2
        Case 19-00257                Doc 20         Filed 10/01/19             Page 3 of 25




523(a)(4) because the facts pleaded by the Plaintiff show that: 1) No trust express or otherwise

existed between the Plaintiff and the Defendant; 2) the Defendant was not a fiduciary to the Plaintiff;

and 3) There was no money or property in which the Plaintiff had an interest that was in the

possession or control to the Debtor. For these reasons, Count One must be dismissed.




                                                        D
      Count One of the Complaint alleges that the debt is excepted from discharge by 11 U.S.C. §

523(a)(4) “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”
                                     IE
A debt is non-dischargeable under 11 U.S.C. § 523(a)(4) where “1) an express trust existed, 2) the

debt was caused by fraud or defalcation, and 3) the debtor acted as a fiduciary to the creditor at the

time the debt was created.” Klingman v. Levinson, 831 F.2d 1292, 1295 (7th Cir. 1987).

      The Debtor was not a fiduciary of the Plaintiff. The relationship between lender and borrower
          EN

does not create a fiduciary relationship. Gulati v. McClendon (In re McClendon), 415 B.R. 170

(Bankr. D. Md. 2009). Only an express or technical trust can create the fiduciary relationship for

purposes of nondischargeability of debt by a fiduciary in bankruptcy. To prevail on a claim arising

under 11 U.S.C § 523(a)(4), defendant and plaintiff must have had a fiduciary relationship that is
D


traditionally recognized by courts. “The types of fiduciary capacity intended by Congress to render a

debt non-dischargeable are persons in positions of ultimate trust, such as public officers, executors,

administrators, guardians, trustees of express trusts, attorneys and corporate directors.” Spinoso v.

Heilman (In re Heilman), 241 B.R. at 169 (Bankr. D. Md. 1999).

      There is no allegation that the Debtor fraudulently misappropriated or converted property or

funds in which the Plaintiff had an interest. “Fraud for purposes of this exception has generally been

interpreted as involving intentional deceit, rather than implied or constructive fraud.” 4 Collier on

Bankruptcy, P 523.10 at pg. 523-70 (15th ed. rev. 2006); Arrow Concrete Co. v. Bleam (In re

Bleam), 356 B.R. 642, 648 (Bankr. D.S.C. 2006).




                                                    3
        Case 19-00257               Doc 20         Filed 10/01/19             Page 4 of 25




      There is no allegation that the Debtor obtained any property or funds of the Plaintiff by

defalcation. “Generally, defalcation is a failure to account for money or property that has been

entrusted to one.” Arrow Concrete Co. v. Bleam (In re Bleam), 356 B.R. 642, 645 (Bankr. D.S.C.

2006). There is no allegation that the Debtor failed to account for any money or property entrusted to

him by the Plaintiff.


                                                       D
       There is no allegation that the Debtor embezzled any funds from the Plaintiff. Embezzlement
                                    IE
under Section 523(a)(4) has been defined as “the fraudulent appropriation of property by a person to

whom such property has been entrusted or into whose hands it has lawfully come.” Brady v.

McAllister (In re Brady), 101 F.3d 1165, 1172-73 (6th Cir. 1996). “Embezzlement requires three

elements: (1) property rightfully in the possession of a nonowner; (2) nonowner’s appropriation of
          EN

the property to a use other than that which it was entrusted; and (3) circumstances indicating fraud.”

Spinoso v. Heilman (In re Heilman), 241 B.R. 137, 171 (Bankr. D. Md. 1999).

      There is no allegation that the Debtor obtained property or funds from the Plaintiff by larceny.

“To prove larceny, the plaintiff must show that the debtor wrongfully took property from the rightful
D


owner with fraudulent intent to convert such property to the debtor’s own use without the owner's

consent.” Mirarchi v. Nofer (In re Nofer), 514 B.R. 346, 350 (Bankr. E.D.N.Y. 2014).

      b. The Plaintiff fails to state a claim for relief with respect to the alleged transfer of
         assets from Rathell Farm Equipment Company to Rathell Sales and Service, LLC

      The allegation that the Debtor transferred assets from Rathell Farm Equipment Company Inc.

to Rathell Sales and Service, LLC to put the assets out of the reach of 1880 Bank is without any

factual support. This issue can be resolved by a reference to the bankruptcy schedules filed by the

Debtor. The Plaintiff does not have a security or property interest in either company or the assets of

either company. All of the assets of Rathell Farm Equipment Company, Inc. and Rathell Sales and

Service, LLC are fully encumbered by liens held by Queenstown Bank and Ronald Karbaum. (See



                                                   4
        Case 19-00257                 Doc 20         Filed 10/01/19              Page 5 of 25




Schedules A/B and D attached hereto as Exhibit A). As all assets are fully unencumbered by liens,

there are no assets of Rathell Farm Equipment Company, Inc. that were placed out of the reach of any

creditor, including, Plaintiff or 1880 Bank. Also, if there were unencumbered assets, of Rathell Sales

and Service, LLC., the Chapter 7 Trustee would liquidate the assets and pay the creditors including




                                                         D
the Plaintiff and 1880 Bank. The Debtor is not retaining $180,000.00 in equity and shielding the

assets from any creditor including Plaintiff and 1880 Bank because there is no equity to shield. The
                                      IE
Debtor has used funds from his exempt retirement plan to purchase his unexempt assets for the

Chapter 7 trustee, and these funds will be distributed to the creditors by the Chapter 7 Trustee.

(Exhibit B).

      c. The Plaintiff fails to state a claim upon which relief may be granted under 11 U.S.C §
          EN

         523(a)(6)

      The Plaintiff fails to state a claim upon which relief by be granted under 11 U.S.C. § 523(a)(6)

because there are no facts alleged to show that the Debtor willfully and maliciously injured the

Plaintiff or Plaintiff’s property. The Plaintiff had no interest in the property transferred; therefore,
D


Count One must be dismissed.

      The Plaintiff alleges in Count One that the debt should be excepted from discharge under 11

U.S.C. § 523(a)(6) because the “Debtor willfully and maliciously caused injury to the Trust by

purposefully effecting the RFEC Transfer and causing the RFEC to default on the RFEC Loan.”

(Complaint, page 9, paragraph 28). For a debt to be excepted from discharge under 11 U.S.C.

§523(a)(6), “the plaintiff must prove three elements by a preponderance of the evidence: (1) that the

defendant’s actions caused an injury to the plaintiff’s person or property, (2) that the defendant’s

actions were willful, and (3) that the defendant’s actions were malicious.” Huntington Nat'l Bank v.

Aman (In re Aman), 498 B.R. 592, 607 (Bankr. N.D.W. Va. 2013).




                                                     5
        Case 19-00257                Doc 20         Filed 10/01/19             Page 6 of 25




      The Debtor’s actions in transferring the assets of Rathell Farm Equipment Company, Inc. to

Rathell Sales and Service, LLC did not injure the Plaintiff or the Plaintiff’s property. The Plaintiff

has no property rights or security interest in Rathell Farm Equipment Company, Inc. or any asset of

Rathell Farm Equipment Company, Inc. See Conner, Inc. v. Abell (In re Abell), Nos. 17-15826-




                                                        D
SAL, 17-00314, 2018 Bankr. LEXIS 2207 (Bankr. D. Md. July 26, 2018) (dismissing claim under 11

U.S.C. § 523(a)(6) when the plaintiff did not have any property rights in the funds).
                                     IE
      As stated previously, the assets of Rathell Farm Equipment Company, Inc. and the successor,

Rathell Sales and Services, Inc. are over-encumbered by liens held by Queenstown Bank and Ronald

Karbaum, therefore, there are no assets available to Plaintiff or 1880 Bank.

      The Plaintiff fails to allege any facts to show that the acts by the Defendant were wrongful or
          EN

tortious. This case is a breach of contact action and a simple breach of contract is not the type of

injury addressed by § 523(a)(6). See Barbachano v. Allen, 192 F.2d 836, 838 (9th Cir. 1951); In re

Akridge, 71 B.R. 151, 154 (Bankr. S.D. Cal. 1987) (debts that are excepted from discharge under §

523(a)(6) relate solely to tortious liabilities, not debts stemming from breach of contract). See K&M
D


Elec., Servs. v. Vito (In re Vito), 598 B.R. 809 (Bankr. D. Md. 2019).

      The Defendant actions were not willful. “The word “willful” in 11 U.S.C 523(a)(6) modifies

the word “injury” indicating that nondischargeability takes a deliberate or intentional injury, not

merely a deliberate or intentional act that leads to injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61,

118 S. Ct. 974, 977, 140 L.Ed.2d 90, 95 (1998). “Willful” for purposes of section 523(a)(6) means

the debtor must have intended the actual injury, not just have intended the act that causes the injury.

Hope v. Walker (In re Walker), 48 F.3d 1161, 1164, 8 Fla. L. Weekly Fed. C 1130 (11th Cir. 1995);

Andrews v. Chamblee (In re Chamblee), 510 B.R. 370, 385 (Bankr. N.D. Ala. 2014). The Debtor

dissolved Rathell Farm Equipment Company, Inc. and formed Rathell Sales and Services, LLC. The

Plaintiff did not have any interest in the assets of either company. In addition, as stated previously,


                                                    6
         Case 19-00257                Doc 20          Filed 10/01/19             Page 7 of 25




the Debtor’s schedules show that all assets are encumbered. The act of the dissolving one company

and establishing another did not directly injure the Plaintiff or the Plaintiff’s property. Plaintiff fails

to state any facts to support the allegation that these acts resulted in a default of the 1880 Bank loan.

         The Plaintiff also alleges that the failure of the Defendant to pay the 1880 Bank loan was




                                                          D
willful and malicious and caused injury to the Plaintiff. There are no facts alleged to show that the

Plaintiff’s failure to pay the 1880 Bank loan was either willful or malicious. “Courts entertaining
                                      IE
claims of economic injury under section 523(a)(6) typically require something more than the

nonpayment of a debt.” K&M Elec., Servs. v. Vito (In re Vito), 598 B.R. 809, 825 (Bankr. D. Md.

2019).

         There are no facts alleged to show that the Defendant acted to willfully injure the Plaintiff.
            EN

The act by the Debtor was failing to pay the 1880 Bank loan because he was insolvent. One of the

indirect consequences of that act was that 1880 Bank commenced foreclosure proceedings against

property owned by the Plaintiff. This is a deliberate or intentional act that consequently lead to an

injury and as the Supreme Court has held in Kawaauhau v. Geiger, 523 U.S. 57, 61, 118 S. Ct. 974,
D


977, 140 L.Ed.2d 90, 95 (1998), this is not a basis for non-dischargeability under 11 U.S.C. §

523(a)(6).

      Other than bare allegations, the Plaintiff fails to state any facts to show that the Debtor acted

“maliciously” to cause injury to the Plaintiff. “Malicious” under § 523(a)(6) means that the debtor’s

act was committed “deliberately and intentionally in knowing disregard of the rights of another.”

First Nat'l Bank v. Stanley (In re Stanley), 66 F.3d 664, 667 (4th Cir. 1995); In re Walker, 48 F.3d

1161, 1163-64 (11th Cir. 1995) (“As used in section 523(a)(6), malicious means wrongful and

without just cause or excessive even in the absence of personal hatred, spite or ill-will.”). See

Huntington Nat'l Bank v. Aman (In re Aman), 498 B.R. 592, 608 (Bankr. N.D.W. Va. 2013). As

stated previously, the Debtor’s failure to make the loan payments to 1880 Bank in no way


                                                      7
          Case 19-00257               Doc 20             Filed 10/01/19           Page 8 of 25




demonstrated behavior that was wrongful or without just cause. Most bankruptcy debtors do not pay

their debts when they become insolvent, if this was the requirement to show malicious intent, every

debtor would be denied a discharge.

   III.    COUNT TWO MUST BE DISMISSED FOR FAILURE TO STATE A CLAIM
           UPON WHICH RELIEF MAY BE GRANTED



                                                          D
      The Plaintiff has alleged no facts to support a claim under 11 U.S.C. § 532(a)(6) with respect to

the Debtor’s transfer to the Ocean City property and therefore, Count Two must be dismissed.
                                      IE
      The Plaintiff alleges in Count Two of the Complaint that the Debtor transferred property he

owned jointly with his significant other, Jennifer Rhodes, solely into the name of Jennifer Rhodes on

September 27, 2017, with willful and malicious intent to injure the Plaintiff. These bare allegations
           EN

without any factual support cannot support a claim under 11 U.S.C. § 532(a)(6) especially when the

Plaintiff had no interest in the property transferred.

      The Plaintiff did not have a lien, security interest, or property interest in the Ocean City

property. There is not a single fact stated to show that the transfer of the Ocean City Property caused
D


a “willful injury” to the Plaintiff or Plaintiff’s property. There is not a single fact to show that the

transfer of the Ocean City Property was “malicious.” There are no facts to show that the transfer of

the Ocean City Property was done to remove it outside of the reach of the Plaintiff let alone the

bankruptcy estate.

      The act by the Debtor was transferring the Ocean City Property solely into the name of Jennifer

Rhodes. One of the indirect consequences of that act was the Ocean City Property is not included in

the bankruptcy estate, which could perhaps impact all creditors, not only the Plaintiff. In other

words, a deliberate or intentional act that leads to injury and as the Supreme Court, held in

Kawaauhau v. Geiger, 523 U.S. 57, 61, 118 S. Ct. 974, 977, 140 L.Ed.2d 90, 95 (1998), is not a basis

for non-dischargeability under 11 U.S.C. § 523(a)(6).



                                                      8
       Case 19-00257               Doc 20         Filed 10/01/19             Page 9 of 25




        WHEREFORE, the Defendants pray that this Court:

        a. Grant a hearing on this motion;

        b. Dismiss the Complaint;

        c. Dismiss Rathell Farm Equipment Company, Inc. and Rathell Sales and Service, LLC as

            Defendants; and


                                                       D
         d. Grant such other and further relief as the nature of this cause may require.
                                   IE
  Date: August 22, 2019                                        /s/ L. Jeanette Rice
                                                              L. Jeanette Rice, Esquire, 12933
                                                              Walsh, Becker & Rice
                                                              14300 Gallant Fox Lane
                                                              Suite 218
                                                              Bowie, MD 20715
         EN

                                                              (301) 262-6000
                                                              riceesq@att.net

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 22, 2019, I reviewed the court’s CM/ECF
system and a copy of the Motion to Dismiss will be served electronically on:

Gregory A. Dorsey – gdorsey@kellydorseylaw.com
D



                                                              /s/ L. Jeanette Rice
                                                              L. Jeanette Rice, Esquire, 12933




                                                   9
Case 19-00257   Doc 20   Filed 10/01/19   Page 10 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 11 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 12 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 13 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 14 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 15 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 16 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 17 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 18 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 19 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 20 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 21 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 22 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 23 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 24 of 25




                           D
                IE
 EN
D
Case 19-00257   Doc 20   Filed 10/01/19   Page 25 of 25




                           D
                IE
 EN
D
